                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA


CEDRIC RICHMOND and                                CIVIL ACTION
RAQUEL RICHMOND

V.                                                 NO. 18-7453

NATIONAL GYPSUM SERVICES
COMPANY, ET AL.                                    SECTION “F”


                           ORDER AND REASONS

     Before the Court is the plaintiffs’ motion to remand.       For

the following reasons, the motion is DENIED, and Louisiana Citizens

is DISMISSED without prejudice.

                              Background

     This lawsuit arises out of the purchase and installation of

alleged Chinese drywall in a residence located in New Orleans,

Louisiana following Hurricane Katrina.

     In October of 2006, Cedric and Raquel Richmond purchased a

residence located at 7021 Cove Drive in New Orleans that had

sustained water damage during the storm.       At the time of the

purchase, the water-damaged drywall had been removed, but new

drywall had not yet been installed.        The following year, the

property underwent renovations, including the installation of new

drywall.   Cedric Richmond, acting as general contractor, purchased

approximately 180-190 sheets of drywall from Lowe’s stores located

in New Orleans.       During the renovation process, Mr. Richmond


                                   1
secured a Builder’s Risk insurance policy from Louisiana Citizens

Property Insurance Corporation, which expired in 2007.

      About ten years later, when the Richmonds attempted to sell

the property, a home inspector alerted them to the possibility

that it contained “Chinese drywall.”               In response, they retained

Driskill    Environmental         Consultants,     LLC     to    conduct     another

inspection.       On June 14, 2017, Driskill inspected the residence

and issued a report stating that there was “extensive, advanced

corrosion to copper ground wiring, copper pipe water supply lines,

and the A/C evaporator coils.”                 The report concluded that a

majority of the drywall installed in the property was defective

and that removal was required.            At the time this report was issued,

the   property     was    insured    by   a    Homeowners’      Policy    issued   by

Louisiana Citizens.         The Richmonds later determined that National

Gypsum Services Company had manufactured the drywall.

      On   June     14,   2018,     the   Richmonds,      who   are   citizens     of

Louisiana, sued National Gypsum Services Company; Lowe’s Home

Center,     Inc.;     and     Louisiana        Citizens     Property       Insurance

Corporation in the Civil District Court for the Parish of Orleans,

asserting    redhibition      and    negligence     claims      against    National

Gypsum and Lowes’s, a products liability claim against National

Gypsum, and insurance coverage claims against Louisiana Citizens.

In particular, the Richmonds’ petition seeks compensation for the



                                           2
“significant damages” that the property has sustained and alleges

that the defendants are liable for:

            sums paid . . . by the Petitioners for the
            remediation of the subject Property; all
            expenses occasioned by the remediation of the
            subject Property; all expenses incurred by
            Petitioners with respect to maintenance,
            repair, and preservation of the subject
            Property since purchase of the drywall;
            interest on all payments made in connection
            with remediation of the subject Property;
            general and special damages arising out of the
            defective drywall; diminution in value of the
            subject Property due to the Chinese drywall;
            and all of      Petitioners’ attorney’s fees
            incurred with respect to the investigation and
            pursuit of this action.

The petition contains neither a prayer for a specific amount of

monetary relief, nor a general allegation that the amount in

controversy is below the threshold for federal jurisdiction.

     National Gypsum timely removed the lawsuit to this Court on

August 6, 2018; Lowe’s consented, but Louisiana Citizens, a citizen

of Louisiana, did not.   The plaintiffs now move to remand the case

on the ground that this Court lacks subject matter jurisdiction

because the jurisdictional amount in controversy requirement is

not satisfied and they share Louisiana citizenship with Louisiana

Citizens.

     The plaintiffs reveal in their motion to remand that they had

entered into a contract to sell the property for $190,000 in April

of 2017, which fell through after the discovery of the alleged

defective drywall.    They further relate that they eventually sold

                                  3
the property to another buyer in June of 2018 for $127,000. 1                As

such, the Richmonds each attach an affidavit to their motion,

stipulating that the amount in controversy does not exceed $75,000

and renouncing their right to recover in excess of this amount.

                                        I.

     Although the plaintiff challenges removal in this case, the

removing defendant carries the burden of showing the propriety of

this Court's removal jurisdiction. See Manguno v. Prudential Prop.

& Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002); see also

Jernigan v. Ashland Oil, Inc., 989 F.2d 812, 815 (5th Cir. 1993).

Remand is proper if at any time the Court lacks subject matter

jurisdiction.     28     U.S.C.   §   1447(c).        Given   the   significant

federalism concerns implicated by removal, the removal statute is

strictly construed “and any doubt about the propriety of removal

must be resolved in favor of remand.”               Gutierrez v. Flores, 543

F.3d 248, 251 (5th Cir. 2008)(citation omitted); Gasch v. Hartford

Accident   &    Indem.    Co.,    491        F.3d   278,   281-82   (5th   Cir.

2007)(citations omitted).

     Federal Courts are courts of limited jurisdiction, possessing

only the authority granted by the United States Constitution and




1In their opposition papers, National Gypsum and Lowe’s note that,
according to the Act of Cash Sale dated April 23, 2018 between
Cedric Richmond and Pack LLC, the property was sold for the sum of
$117,500 – not $127,000, as represented in Mr. Richmond’s
affidavit.
                                        4
conferred by the United States Congress.            Howery v. Allstate Ins.

Co., 243 F.3d 912, 916 (5th Cir. 2001).           A defendant may generally

remove a civil action filed in state court if the federal court

has   original    jurisdiction   over      the   case    --   that   is,   if   the

plaintiff could have brought the action in federal court from the

outset.   See     28   U.S.C.    §   1441(a).      To     exercise     diversity

jurisdiction, complete diversity must exist between the plaintiffs

and all of the properly joined defendants, and the amount in

controversy must exceed $75,000.           See § 1332(a)(1).         To determine

whether   it     has   jurisdiction,       the   Court    must   consider       the

allegations in the state court petition as they existed at the

time of removal.       See Manguno, 276 F.3d at 723 (citing Cavallini

v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 264 (5th Cir.

1995)).

                                     II.

      The Court first considers whether the jurisdictional amount

in controversy requirement is satisfied.                Louisiana law requires

that a plaintiff include “no specific amount of damages” in his

prayer for relief.       La. Code Civ. Proc. art. 893.               However, it

also provides that “if a specific amount of damages is necessary

to establish . . . the lack of jurisdiction of federal courts due

to insufficiency of damages . . . a general allegation that the

claim exceeds or is less than the requisite amount is required.”

Id.   “Petitions that do not explicitly declare that the federal

                                       5
amount in controversy requirements are not met create a strong

presumption in favor of federal jurisdiction.”            Lewis v. Valero

Refining-New Orleans, No. 16-16590, 2017 U.S. Dist. LEXIS 35142,

at *7 (E.D. La. Mar. 13, 2017); see also Worner v. Christian Home

Health Care, Inc., No. 13-6416, 2014 U.S. Dist. LEXIS 4405, at *9

(E.D. La. Jan. 14, 2014) (“Plaintiff has effectively conceded that

the jurisdictional amount is met by failing to limit the amount of

damages in her state court petition.”).           When the plaintiff has

alleged an indeterminate amount of damages, the removing party

must prove by a preponderance of the evidence that the amount in

controversy exceeds $75,000.         Simon v. Wal-Mart Stores, 193 F.3d

848, 850 (5th Cir. 1999); see also De Aguilar v. Boeing Co., 47

F.3d 1404, 1412 (5th Cir. 1995).            This showing may be made by

either   (1)   showing   that   it    is    facially   apparent   that   the

plaintiff’s claims likely exceed $75,000 or (2) setting forth

“summary judgment type evidence” of facts in controversy that

support a finding of the jurisdictional amount.          Manguno, 276 F.3d

at 723; Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th

Cir. 1999).    In examining the petition, courts are permitted to

“make common-sense inferences about the amount put at stake by the

injuries the plaintiffs claim.”           Robertson v. Exxon Mobil Corp.,

814 F.3d 236, 240 (5th Cir. 2015).          “[I]f it is facially apparent

from the petition that the amount in controversy exceeds $75,000

at the time of removal, post-removal affidavits, stipulations, and

                                      6
amendments reducing the amount do not deprive the district court

of jurisdiction.” Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880,

883 (5th Cir. 2000).       If the removing defendant cannot show that

the amount in controversy is facially apparent, it may be able to

“set[] forth the facts in controversy – preferably in the removal

petition, but sometimes by affidavit – that support a finding of

the requisite amount.”       Luckett, 171 F.3d at 298.      If the petition

is   ambiguous   as   to   whether   the   alleged     damages   surpass   the

jurisdictional amount in controversy, the Court may consider a

post-removal     affidavit   that    clarifies   the   original   complaint.

Asociación Nacional de Pescadores a Pequeña Escala o Artesanales

de Colombia (ANPAC) v. Dow Química de Colombia, 988 F.2d 559, 565

(5th Cir. 1993), abrogated on other grounds by Marathon Oil Co. v.

Ruhgras, 145 F.3d 211, 214 (5th Cir. 1998), rev'd on other grounds,

526 U.S. 574 (1999).

      If the removing party satisfies its burden, the plaintiff can

only defeat removal by showing that it is “legally certain that

his recovery will not exceed the amount stated in the state

complaint.”      De Aguilar, 47 F.3d at 1412; see St. Paul Mercury

Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938) (“It must

appear to a legal certainty that the claim is really for less than

the jurisdictional amount to justify dismissal.”).                  Absent a

statute that restricts recovery, “[l]itigants who want to prevent

removal must file a binding stipulation or affidavit with their

                                       7
complaints; once a defendant has removed the case, St. Paul makes

later filings irrelevant.”           De Aguilar, 47 F.3d at 1412 (quoting

In re Shell Oil Co., 970 F.2d 355, 356 (7th Cir. 1992)(per

curiam)).

     In this case, the plaintiffs seek compensation for damages

caused   by    the    alleged   presence       of   Chinese   Drywall   in   their

property.      Their state court petition describes those damages as

“significant”        and   claims   that    there   was   “extensive,   advanced

corrosion to copper ground wiring, copper pipe water supply lines,

and the A/C evaporator coils.”             The petition further alleges that

the defendants are liable for:

              all sums paid to date by the [plaintiffs] for
              the remediation of the subject Property; all
              expenses occasioned by the remediation of the
              subject Property; all expenses incurred by
              [plaintiffs] with respect to maintenance,
              repair, and preservation of the subject
              Property since purchase of the drywall;
              interest on all payments made in connection
              with remediation of the subject Property;
              general and special damages arising out of the
              defective drywall; diminution in value of the
              subject Property due to the Chinese drywall;
              and all of [plaintiffs’] attorney’s fees
              incurred with respect to the investigation and
              pursuit of this action.

     National Gypsum declares in its Notice of Removal that it is

“readily apparent from the face of the Petition that the amount in

controversy exceeds $75,000.”              The plaintiffs contend that this

statement is too “conclusory.”             And, they submit, because National

Gypsum did not file an affidavit or present any other evidence

                                           8
regarding the amount in controversy, it failed to establish by a

preponderance of the evidence that the amount in controversy

exceeds $75,000.

      Notably, defendants are not required to come forward with

“summary judgment type evidence” to satisfy their removal burden

where    it    is    facially    apparent      from   the    petition     “that   the

plaintiff’s claims likely exceed $75,000.”                  See Luckett, 171 F.3d

at 298.       In their opposition papers, National Gypsum and Lowe’s

contend that the plaintiffs’ petition seeks a “vast” amount of

damages, including all expenses relating to the remediation of the

property.      The removing defendants note that the damages alleged

are   ones     that    are    facially   likely       to   exceed   the   requisite

jurisdictional amount.          To support this contention, they invoke In

re Chinese-Manufactured Drywall Prods. Liab. Litig., in which

another Section of this Court determined that the cost to remediate

a small home in the New Orleans area damaged by Chinese drywall

exceeded $136,000.           MDL No. 2047, 2010 U.S. Dist. LEXIS 41190, at

*58 (E.D. La. April 27, 2010).                The removing defendants further

submit    that       the   amount   in   controversy        calculation    includes

attorney’s fees, when available by statute.                 See Manguno, 276 F.3d

at 723.       Here, plaintiffs seek attorney’s fees incurred in this

redhibition         action;    because   these    fees      are   mandatory   under

Louisiana’s redhibtion statute, they are included in the amount in

controversy calculation.            See Pendleton v. Parke-Davis, No. 00-

                                          9
2736, 2000 U.S. Dist. LEXIS 18410, at *13 (E.D. La. Dec. 11, 2000).

Ultimately, the defendants aver, a common-sense review of the

plaintiffs’    petition   supports     a   finding   that    the     amount    in

controversy exceeds $75,000, exclusive of interest and costs.                 The

Court agrees.

     Moreover, where, as here, there is no ambiguity on the face

of the petition as to the amount in controversy, “post-removal

affidavits, stipulations, and amendments . . . do not deprive the

district court of jurisdiction.”           Gebbia, 233 F.3d at 883.           As

such, the Court may not consider the plaintiffs’ post-removal

affidavits, stipulating that their damages “do not exceed $75,000”

and renouncing their right to recover in excess of this amount. 2

                                  III.

     The   Court   next   considers    whether   the      complete   diversity

requirement is met.       It is undisputed that the plaintiffs and

Louisiana Citizens share Louisiana citizenship.            However, National

Gypsum and Lowe’s urge the Court to disregard the citizenship of

Louisiana Citizens because it was improperly joined, or in the

alternative,    because   the   claims     against   it    were    egregiously

“misjoined.”




2Presumably, if, as the plaintiffs suggest, this action is worth
less than $75,000, they would accept some amount less in a possible
settlement.
                                      10
                                        A.

     Pursuant to the doctrine of “improper joinder,” a state court

action   may   be    removed   despite   the     presence   of   a   non-diverse

defendant, where the joinder of such defendant was improper.

Smallwood v. Illinois Central R. Co., 385 F.3d 568, 573 (5th Cir.

2004).   “The party seeking removal bears a heavy burden of proving

that the joinder of the in-state party was improper.”                Id. at 574.

“Since the purpose of the improper joinder inquiry is to determine

whether or not the in-state defendant was properly joined, the

focus of the inquiry must be on the joinder, not the merits of the

plaintiff’s case.”        Id. at 573.        The removing defendant may show

improper joinder in one of two ways:               “(1) actual fraud in the

pleading of jurisdictional facts, or (2) inability of the plaintiff

to establish a cause of action against the non-diverse party in

state court.”       Id.   In determining whether a party was improperly

joined, all contested factual issues and state law ambiguities are

resolved in favor of the plaintiff.             Gasch, 491 F.3d at 281.       “A

defendant is improperly joined if the moving party establishes

that (1) the plaintiff has stated a claim against a diverse

defendant that he fraudulently alleges is nondiverse, or (2) the

plaintiff has not stated a claim against a defendant that he

properly alleges is nondiverse.”         Int’l Energy Ventures Mgmt., LLC

v. United Energy Grp., Ltd., 818 F.3d 193, 199 (5th Cir. 2016)

(emphasis in original).

                                        11
       Because     Louisiana   Citizens    is   non-diverse,    to   establish

subject matter jurisdiction in this Court based upon the improper

joinder doctrine, National Gypsum and Lowe’s have the burden of

establishing that the plaintiffs have failed to state a claim

against Louisiana Citizens.        See Int’l Energy Ventures Mgmt., LLC,

818 F.3d at 207-08 (“because Smallwood requires us to use the Rule

12(b)(6)-type analysis, we have no choice but to apply the federal

pleading standard embodied in that analysis.”).           In doing so, the

defendants must demonstrate “that there is no possibility of

recovery by the plaintiff against an in-state defendant, which

stated differently means that there is no reasonable basis for the

district court to predict that the plaintiff might be able to

recover against an in-state defendant.”             Id. at 199-200 (citing

Smallwood, 385 F.3d at 573).              The Court underscores that the

possibility      of     recovery   must    be   “reasonable,”    not   merely

theoretical.       Smallwood, 385 F.3d at 573;      Great Plains Trust Co.

v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 312 (5th Cir.

2002)(“If there is arguably a reasonable basis for predicting that

the state law might impose liability on the facts involved, then

there    is   no      fraudulent   joinder.”)(internal    quotation      marks

omitted).     When it is determined “that a nondiverse party has been

improperly joined to defeat diversity, that party must be dismissed

without prejudice.”        Int’l Energy Ventures Mgmt., LLC, 818 F.3d at

209.

                                      12
                                   B.

     The diverse defendants submit that the plaintiffs have “no

reasonable basis” of obtaining insurance coverage from Louisiana

Citizens under either the Builder’s Risk Policy or the Homeowners’

Policy.

     Louisiana law declares that an insurance policy is like any

other contract and should be construed according to the general

rules of contract interpretation set forth in the Civil Code.          See

Cadwallader v. Allstate Ins. Co., 848 So. 2d 577, 580 (La. 2003).

The Court’s role in interpreting contracts is to determine the

common intent of the parties.     La. Civ. Code art. 2045.         In doing

so, Civil Code article 2047 requires that words and phrases used

in an insurance policy are to be construed using their plain,

ordinary and generally prevailing meaning, unless the words have

acquired a technical meaning.     See Henry v. South Louisiana Sugars

Cooperative, 957 So.2d 1275, 1277 (La. 2007) (citing Cadwallader

v. Allstate Ins. Co., 848 So.2d 577, 580 (La. 2003)). “When the

words of a contract are clear and explicit and lead to no absurd

consequences,”   Civil   Code   article   2046   declares,   “no    further

interpretation may be made in search of the parties’ intent”, and

the agreement must be enforced as written.         Hebert v. Webre, 982

So.2d 770, 773-74 (La. 2008).

     As to the Builder’s Risk Policy, National Gypsum and Lowe’s

contend that the plaintiffs have no possibility of recovery because

                                   13
(1) loss caused by defective drywall is not a “covered peril” and

(2) there was no “occurrence” during the policy period.         The Court

agrees.

      The Builder’s Risk Policy provides:

           [W]e insure for direct physical loss to the
           property covered caused by: 1A. Fire or
           lightning. 1B. Internal Explosion . . . 2.
           Windstorm or hail . . . 3. Explosion . . . 4.
           Riot or civil commotion . . . 5. Aircraft . .
           . 6. Vehicles . . . 7. Smoke . . . 8. Volcanic
           Eruption . . . 9. Vandalism or malicious
           mischief . . . .

Because this Policy only provides coverage for damage caused by an

enumerated peril, and defective drywall does not fall within any

of the specified categories, the plaintiffs have no possibility of

recovering under this Policy.

      Even if one of the nine enumerated perils were to encompass

defective drywall, the plaintiffs’ recovery under this Policy

would still be foreclosed because the alleged damage occurred

outside of the policy period.      Notably, the Builder’s Risk Policy

stipulates:

           This policy applies only to loss which occurs
           during the policy period.

The   Policy   further   sets   forth   a   policy   period   dating   from

“10/06/2006” to “10/06/2007.”      Moreover, the damage caused by the

allegedly defective drywall “occurred” during the spring of 2017

when the plaintiffs were first alerted to the presence of Chinese



                                   14
drywall in their property. 3         Because there was no “occurrence”

during the policy period, coverage under the Builder’s Risk Policy

was not triggered.   Accordingly, the Court finds that there is no

reasonable basis to predict that the plaintiffs could recover from

Louisiana Citizens under the Builder’s Risk Policy. 4

      The Court next considers whether the removing defendants have

satisfied their burden of proving that the plaintiffs have no

possibility of recovering under the Homeowners’ Policy.                 With

respect to this Policy, National Gypsum and Lowe’s urge that

coverage for damages caused by defective drywall is unambiguously

barred by four coverage exclusions: (1) “faulty, inadequate or

defective materials;” (2) “latent defect;” (3) “corrosion;” and

(4)   “pollution.”    To    support       this   contention,   the   diverse

defendants submit that, another Section of this Court, in In re

Chinese   Manufactured     Drywall    Products     Liability   Litigation,

determined that “claims for losses related to Chinese drywall




3 Louisiana courts apply the “manifestation theory” to determine
when damage “occurs” for purposes of triggering coverage under
insurance policies. See Rubi v. Sunrise Homes, Inc., 94-CA-473
(La. App. 5 Cir. 3/15/95); 653 So. 2d 1215, 1226-30. For example,
in Alberti v. Welco Manufacturing, the Louisiana Fourth Circuit
Court of Appeals held that, for purposes of triggering insurance
coverage, property damage caused by defective sheetrock mud
“occurred” when the evidence of the damage manifested itself,
rather than when the sheetrock mud was placed in the home. 560
So. 2d 964 (La. App. 4 Cir. 1990).
4 By failing to address in their motion to remand the possibility

of their recovery under the Builder’s Risk Policy, the plaintiffs
appear to concede that coverage under this Policy is foreclosed.
                                     15
[were] excluded by the faulty materials exclusion and the corrosion

exclusion” under several homeowners’ policies similar to the one

presented in this case.     759 F. Supp. 2d 822, 848 (E.D. La. 2010)

(Fallon, J.).    The removing defendants further contend that, the

following year, the Louisiana Fifth Circuit Court of Appeals, in

Ross v. Adams Construction & Design, LLC, held that all four of

the aforementioned homeowners’ policy exclusions unambiguously

excluded coverage for damages caused by defective drywall.               10-

852 (La. App. 5 Cir. 6/14/11); 70 So. 3d 949.                The defendants

emphasize that the Ross court was tasked with analyzing the same

Louisiana Citizens homeowners’ policy at issue in this case.             See

id.    The Court addresses each policy exclusion raised by the

defendants in turn.

      (1) Faulty, Inadequate or Defective Materials

      The   removing   defendants   first   contend   that    coverage   for

damage caused by defective drywall is barred by the “faulty,

inadequate or defective materials” exclusion.           The Homeowners’

Policy states:

            We do not insure for loss to property
            described in Coverages A and B caused by any
            of the following.
                                . . .

            3. Faulty, inadequate or defective: . . .

            c. materials used in repair, construction,
            renovation or remodeling . . .



                                    16
            of part or all of any property whether on or
            off the “residence premises.”

       In interpreting the “faulty materials” exclusion contained in

several homeowners’ policies similar to the one at issue here,

another Section of this Court, in In re Chinese Manufactured

Drywall Prods. Liab. Litig., determined that Chinese-manufactured

drywall that damaged electrical devices, appliances, and wiring

constituted “faulty materials” within the meaning of the policy,

such that the resulting loss was excluded from coverage.          759 F.

Supp. 2d 822, 845 (E.D. La. 2010).        That Court reasoned that “it

is inconsistent to argue that Plaintiffs have suffered a loss due

to the Chinese drywall, but that the drywall is not in any way

faulty.”    Id. at 846.    The following year, in Ross, the Louisiana

Fifth Circuit similarly held that Chinese drywall that emitted

sulfuric gas and damaged plumbing, wiring, and metal components of

a home qualified as a “faulty, inadequate, or defective” material

and that damage caused by the drywall was excluded under the

homeowners’ policy.       70 So. 3d 949, 953.    The diverse defendants

contend that, like the plaintiffs in Ross and In re Chinese

Manufactured Drywall Prods. Liab. Litig., the plaintiffs here

allege that the drywall is “defective” and that it has caused

“extensive, advanced corrosion to copper ground wiring, copper

pipe    water   supply    lines,   and   the   A/C   evaporator   coils.”

Accordingly, they submit that the plaintiffs’ claims for damages


                                    17
caused by this “defective, inadequate or faulty” material are

barred under the Homeowners’ Policy.

       (2) Latent Defect

       The removing defendants next contend that the plaintiffs’

defective drywall related claims are also barred by the “latent

defect” exclusion, which provides:

            We do not insure, however, for loss: . . .
            Caused by . . .

            (6) Any of the following:

            (b) Mechanical breakdown, latent defect,
            inherent vice, or any quality in property that
            causes it to damage or destroy itself.

Although the Court in In re Chinese Manufactured Drywall Prods.

Liab. Litig. was “unable to make a definitive determination as to

whether the damage caused by Chinese drywall in the Plaintiffs’

homes constitute[d] a latent defect,” the Louisiana Fifth Circuit

in Ross definitively held the following year that damage caused by

Chinese drywall was excluded from coverage under the latent defect

exclusion in the Louisiana Citizens homeowners’ policy.      759 F.

Supp. 2d at 838-39; 70 So. 3d at 953-54.    In so holding, the Ross

court defined “latent defect” as “a defect that is hidden or

concealed from knowledge, as well as from sight, and which a

reasonable customary inspection would not reveal.”     70 So. 3d at

953.   The removing defendants contend that, because the plaintiffs

in this case were first alerted to the presence of Chinese drywall


                                 18
in their property nearly ten years after it was installed, the

allegedly defective drywall is a “latent defect,” damage caused by

which is explicitly excluded from coverage under the Homeowners’

Policy.

     (3) Corrosion

     National Gypsum and Lowe’s next submit that the plaintiffs’

defective drywall related claims are also excluded under the

“corrosion” exclusion, which provides:

               We do not insure, however, for loss: . . .
               Caused by . . .

               (6) Any of the following:

               (c) Smog, rust or other corrosion, or dry rot.

     In interpreting this provision, both the Court in In re

Chinese    Manufactured      Drywall    Prods.   Liab.   Litig.,    and    the

Louisiana Fifth Circuit in Ross, held that corrosion-related loss

caused    by    defective   Chinese    drywall   was   excluded    under   the

corrosion exclusion.        759 F. Supp. 2d at 846-48; 70 So. 3d at 954.

In so holding, the Court explained that the exclusion precludes

coverage regardless of whether the loss is corrosion itself or the

loss is “due to corrosion.”           In re Chinese Manufactured Drywall

Prods. Liab. Litig., 759 F. Supp. 2d at 846-48.           Accordingly, the

removing defendants contend that, because the plaintiffs here

allege that the drywall caused “extensive, advanced, corrosion to

copper ground wiring, copper pipe water supply lines, and the A/C


                                       19
evaporator coils,” they seek insurance coverage for a corrosion-

related loss, which is precluded under the corrosion exclusion.

      (4) Pollution

      Finally, the diverse defendants contend that coverage for the

plaintiffs’ drywall-related claims is also excluded under the

“pollution” exclusion.      This provision provides:

             We do not insure, however, for loss: . . .
             Caused by . . .

             (6) Any of the following:

             (e) Discharge, dispersal, seepage, migration,
             release or escape of pollutants unless the
             discharge, dispersal, seepage, migration,
             release or escape is itself caused by a Peril
             Insured Against named under Coverage C.

             Pollutants means any solid, liquid, gaseous or
             thermal irritant or contaminant, including
             smoke, vapor, soot, fumes, acids, alkalis,
             chemicals and waste.

      In   re   Chinese   Manufactured    Drywall   Prods.      Liab.   Litig.

determined that the pollution exclusion did not apply to bar

coverage for damage caused by defective drywall.              759 F. Supp. 2d

at 839-43.      In reaching this conclusion, the Court relied heavily

upon Doerr v. Mobil Oil Corp., 774 So. 2d 119 (La. 2000), in which

the   Louisiana      Supreme   Court     “addressed     the     meaning   and

applicability of” the pollution exclusion.            Id.   In applying the

considerations set forth in Doerr to determine the applicability

of the pollution exclusion, the Court found that the plaintiffs,

as homeowners and occupants, were not “polluters” and that Chinese

                                   20
drywall was not a “typical pollutant.”               Id.    Nonetheless, the

diverse defendants submit that, the following year, the Louisiana

Fifth Circuit in Ross, held that the pollution exclusion barred

coverage for damage caused by the release of sulfuric gas from

defective drywall.     70 So. 3d at 953-54.         The Ross court reasoned

that, because sulfuric gas emitted from drywall is a “gaseous

irritant or contaminant” within the language of the policy, the

gas emitted from the drywall constitutes a “pollutant.”                      Id.

Accordingly, the diverse defendants contend that the plaintiffs’

damage allegedly caused by the release of sulfuric gas from their

drywall is excluded from coverage under the Homeowners’ Policy.

     The plaintiffs aver that their lawsuit should be remanded

because   the    diverse   defendants,      in   their   Notice   of   Removal,

overlook two-on-point cases from the Civil District Court for the

Parish of Orleans.      According to the plaintiffs, these Louisiana

state court decisions stand for the proposition that exclusions in

homeowners’ policies do not bar claims relating to Chinese drywall.

For example, in Finger v. Audubon Insurance Co., the Civil District

Court for the Parish of Orleans determined that the “faulty or

defective       materials,”    “latent      defect,”       “corrosion,”      and

“pollution”      exclusions   within    a   homeowners’     policy     did   not

foreclose the possibility of coverage for damages resulting from

the installation of high sulfur content drywall.                  No. 09-8071,

2010 WL 122273 (La. Civ. D. Ct. Mar. 22, 2010).             More recently, in

                                       21
Burns v. Fireman’s Fund Insurance Co., the Civil District Court

for the Parish of Orleans denied an insurance company’s motion for

summary judgment on the issue of coverage under a homeowners’

policy.   2016-4002 (La. Civ. D. Ct. Feb. 21, 2018), writ denied

2018-C-0325 (La. App. 4 Cir. May 18, 2018).        The plaintiffs’

counsel, who represented the homeowners in that case, declares

that the insurer had contended that the four coverage exclusions

at issue here barred the plaintiffs’ claims concerning defective

drywall and that the court denied the motion in open court.

Thereafter, he notes, the Louisiana Fourth Circuit Court of Appeals

denied the insurance company’s application for a supervisory writ.

     The plaintiffs emphasize that, because the Civil District

Court for the Parish of Orleans (the court in which they filed

their state court petition) is under the “purview” of the Louisiana

Fourth Circuit Court of Appeals, it is not bound to follow Ross (a

Louisiana Fifth Circuit decision) or In re Chinese Manufactured

Drywall Prods. Liab. Litig. (a federal district court decision).

Moreover, the plaintiffs contend that the removing defendants cite

no “binding” authority establishing that the plaintiffs are barred

from recovering based on coverage exclusions in a homeowners’

policy.   The removing defendants counter that the plaintiffs’

reliance on Finger and Burns is misplaced.    The Court agrees and

notes that decisions of a state trial court provide no precedential

guidance to this Court.

                                22
      First,    this   Court,    sitting   in   diversity,   must      interpret

Louisiana law as would the Louisiana Supreme Court if faced with

the same issue -- not as would a Louisiana trial court.                See In re

Chinese Manufactured Drywall Prods. Liab. Litig., 759 F. Supp. 2d

at 847 (“[B]ecause the cases at issue are before the Court on

diversity, the Court sits as an Erie court and must apply Louisiana

law . . . . To determine a state law question, [the court] first

look[s] to decisions of the Louisiana Supreme Court.”) (internal

citations omitted).

      Second,    in    applying     Louisiana    law   in    In   re    Chinese

Manufactured Drywall Prods. Liab. Litig., that Court declined to

follow the Finger court’s holdings as to the “faulty materials”

exclusion and the “corrosion” exclusion.           759 F. Supp. 2d at 845-

48.   As to the faulty materials exclusion, the Finger court held

that because the drywall was intended to “act as an aesthetic or

‘finishing’ material for a home,” and there was no allegation that

it was hung incorrectly, it did not constitute a faulty material

under the policy.      No. 09-8071, 2010 WL 122273, at *7-8 (La. Civ.

D. Ct. Mar. 22, 2010).          In refusing to follow Finger’s approach,

the Drywall Court noted that courts, not litigants, are tasked

with interpreting the meaning of insurance policies, and “Finger

failed to provide an explanation as to how it came to define faulty

materials, only citing conclusions reached in the plaintiff’s own

memorandum and testimony, and the testimony of the insurer’s

                                      23
corporate representative.”      See In re Chinese Manufactured Drywall

Prods. Liab. Litig., 759 F. Supp. 2d at 845.                 Accordingly, the

Court looked to case law from other jurisdictions that addressed

“faulty materials” exclusions in insurance policies; embracing a

“broad definition of faulty materials under common usage of a

defect or imperfection in a physical thing,” the Court concluded

that the Chinese drywall was a “faulty material” under the policy.

Id. at 845-46.   In addition, the Court declined to follow Finger’s

holding as to the “corrosion” exclusion, instead concluding that

this provision precludes coverage for damages caused by high sulfur

content drywall.    Id.    In so holding, the Court looked to Central

Louisiana Electric Co., Inc. v. Westinghouse Electric Corp., 579

So. 2d 981 (La. 1991) for guidance and reasoned that Finger’s

approach was inconsistent with “what the Louisiana Supreme Court

would do if faced with the corrosion exclusions at issue.”              Id. at

847.

       Finally, as noted above, although this Court recognizes that

the Civil District Court for the Parish of Orleans, in Burns,

denied   a   homeowners’    insurance     company’s   motion     for   summary

judgment in a Chinese drywall coverage dispute, it also finds that,

in the absence of reasoning, the Burns judgment provides little

guidance.    Moreover, the Court notes that the Louisiana Fourth

Circuit’s    subsequent    denial   of    this   insurance    company’s   writ

application informs no precedential value.            See Nabors Offshore

                                     24
Corp. v. Caterpillar Inc., 2016-0003 (La. App. 4 Cir. 11/30/16);

204 So. 3d 1068, 1071 (“That is, a writ denial is not precedential

for any purpose; it is merely a statement that the court is

declining to exercise its supervisory jurisdiction to review the

issues addressed at that time.”).

     In the face of on-point case law from another Section of this

Court, as subsequently reinforced by the Louisiana Fifth Circuit,

and in the absence of contradictory case law from the Louisiana

Fourth Circuit, this Court finds that the removing defendants have

satisfied their burden of proving that the plaintiffs have “no

reasonable basis” of recovering under the Homeowners’ Policy for

damages caused by defective drywall.    In reaching this conclusion,

the Court emphasizes that the possibility of recovery must be

“reasonable,” not merely theoretical.    See Smallwood, 385 F.3d at

573. Having determined that Louisiana Citizens was improperly

joined to defeat diversity jurisdiction, the Court is obliged to

dismiss Louisiana Citizens without prejudice. 5    See Int’l Energy

Ventures Mgmt., LLC, 818 F.3d at 209.

     Accordingly, IT IS ORDERED: that the plaintiffs’ motion to

remand is DENIED and that Louisiana Citizens is hereby DISMISSED

without prejudice.


5In light of the Court’s determination that Louisiana Citizens was
improperly joined, the Court need not reach the removing
defendants’ alternative rationale for disregarding the citizenship
of this non-diverse defendant -- namely, Tapscott misjoinder.
                               25
New Orleans, Louisiana, October 3, 2018


     ______________________________
          MARTIN L. C. FELDMAN
      UNITED STATES DISTRICT JUDGE




      26
